Title: To George Washington from Major General Philip Schuyler, 3 November 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany November 3d 1776

I do myself the Honor to inclose you Copy of a Letter, which I received Yesterday from General Gates, with Copy of a paper inclosed.

If Sir John Johnson did actually begin his March at the Time mentioned by the Deserters, he must have met with such Difficulties as has obliged him to return, for he could not have subsisted so long a Time in the Woods; but least he should have delayed his Departure, and marched some Time since, I have ordered two Regiments from Tyonderoga to Tryon County and one to Fort George; about a thousand of the Militia are also in Tryon County, which with their own, and what Troops are there now will something exceed two thousand—I do not apprehend that General Carlton will attempt our Lines—It is to be wished that he did; as it is almost certain, if he does, that he will experience a Repulse.
A Report prevails here that your Excellency has had a capital Engagement with the Enemy, in which they greatly suffered, and that they also made an unsuccessful Attempt on Fort Washington[.] I hope for the pleasure of a Confirmation of this agreeable Intelligence.
Be pleased to forward Copy of General Gates’s Letter and of the other paper to Congress, as I have not wrote them on the Occasion.
If General Carlton does not mean to attack, he must soon return, as the Inclemency of the Season will not suffer him to remain long encamped—Should that Event take place, I shall immediately thereafter draw the Troops from Tyonderoga, leaving about two thousand five hundred Men as a Garrison. I am dear Sir with great Esteem and Respect Your Excellency’s most obedient humble Servant

Ph: Schuyler

